                Case 3:17-cv-05974-MAT Document 28 Filed 06/15/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   KENNETH COCHRAN,                                     Civil No. 3:17-CV-05974-MAT

11            Plaintiff,

12            vs.                                          ORDER FOR REMAND

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15
              This case is before the Court on remand from the Court of Appeals for the Ninth Circuit. That
16
     Court granted the Commissioner’s unopposed motion to vacate and remand. Dkt. 24. Pursuant to that
17
     order, this case is REMANDED to the Commissioner pursuant to sentence four of 42 U.S.C.
18
     § 405(g) for further administrative proceedings consistent with the Supreme Court’s decision in Carr
19   v. Saul, __ U.S. __, 141 S. Ct. 1352, __ L. Ed. 2d __ (2021).
20            DATED this 15th day of June, 2021.
21

22                                                          A
                                                            MARY ALICE THEILER
23                                                          United States Magistrate Judge

24

     Page 1         ORDER FOR REMAND - [3:17-CV-05974-MAT]
              Case 3:17-cv-05974-MAT Document 28 Filed 06/15/21 Page 2 of 2



 1

 2
     Presented by:
 3
     s/ Lars J. Nelson
 4   LARS J. NELSON
     Special Assistant United States Attorney
 5   Office of the General Counsel
     Social Security Administration
 6   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 7   Telephone: (206) 615-3717
     Fax: (206) 615-2531
 8   lars.nelson@ssa.gov

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER FOR REMAND - [3:17-CV-05974-MAT]
